Title: From George Washington to James Germain, 1 June 1794
From: Washington, George
To: Germain, James


               
                  Mr Germain,
                  Philadelphia June 1st 1794
               
               An honest man—a man attentive to his duty—and one who discharges the trust reposed in him with activity, zeal and integrity fears neither the inspecting eye, nor the chiding remarks
                  
                  of his Employer; because he feels something within him, that tells him, that the first measure is dictated by that prudence wch ought to govern all men who commits a trust to another—and that such a conduct as I have described above will be an effectual shield against the latter.
               On the other hand
               a dishonest man—one who is indolent, inattentive & careless; fond of company, pleasure & perhaps liquor, is always uneasy under restraints, and averse to a<ll> checks; and for the best reason (as it respects himself) in the world, for checks & enquiries will discover, if it does not prevent his knavery, and shew how unworthy he is to be entrusted.
               There are some men, not intenti[on]ally dishonest, who, notwithstanding, do as much injury to those who employ them as if they were really rogues, and in several ways—such for instance, as entrusting that to others which was intended for themselves only to perform thereby affording opportunities to persons in whom no confidence is placed, and where there is no responsibility, to help themselves to wh<at>ever they can filch with impunity, and ca<r>ry off without detection.
               2d By inattention and carelessness in suffering things to be wasted & destroyed in the family which might, and ought to have been prevented.
               3d By providing more for the use of that family (especially in the article of provisions) than is really necessary fo<r> the purposes for which they are designed—and particularly from not seeing tha<t> that which is provided, be set of, and turned to the greatest advantage, and not suffered to spoil—be misapplied—or taken away by the Servants without leave.
               4th By not seeing that the Servants are always in their places—that they are sober—and attentive to the duties which are assigned to them; and by not preventing, as much as possible, the breakage of China, glasses & other brittle wares—the bruising, and other abuses of the Silver & other things of a similar kind though of lesser value—& by hiring jobbers, too frequently, to do things which might well be done without.
               5th By not being sufficiently impressed with the magnitude of an evil which is not less pernicious because it is a common one—and that is—not attending to small as well as to greater matters. There is an old Scotch adage, than which none in the
                  
                  whole catalogue of them is more true, or more worthy of being held in remembrance—viz.—"that many mickles make a muckle" indicating that however trifling a thing may be in itself, when it stands alone, yet, when they come to be multipl<yed> they mount high which serves to prove, that nothing, however trifling, ought to be wasted that can be saved—nor bought if you can do well without it.
               Having expressed these general ideas to you, it remains for me to add, in a more particular manner, what it is that I expect from your Stewardship.
               In the first place I am to inform you, that all the Liquors—the groceries—and other shop articles of consequence, will be laid in by my Secretary.
               Trifling articles, which are only wanted occasionally, will be provided by yourself. Provisions, and other articles of daily consumption, which are purchased in the common markets you are to provide on Market days, or at such othe<r> times & places as occasion may require. And that you may be enabled to do it on the best terms, find out the most respectable characters in the different lines that supply them and let these be the persons with whom you deal principally—taking care always that you receive full weight, full measure, or full count of all that you pay for & that it is brought home without diminutio<n>.
               From Mr Dandridge you will obtain money to defray my expences, & with him you are to settle your accounts, weekly, enumerating in a book to be kept for that purpose, the species, & quantity (with the price <fixed> to it) of every article that is bou<ght>; and the day it was bought. and where receipts can be taken to lay them before him. Ready money is to be paid for everything you purchase. I want no credit—and am averse to after reckonings.
               The multiplicity of my public duties leaves me but little leisure to suggest domestic arrangements—to look into <the> œc<onomy> of the family—or to inspect the articles which are provided for its support. For this reason I require that <you w>ould advise with Mrs Washington on these several points & be governed by her <di>rections. My general id<eas> on this subject are shortly thes<e>. 1st that my table <s>hall be handsomely but not extravagantly furnished on the days that company is en<t>ertained. 2d that a decent but econom<ical> board be spread at other times. And 3d that my domestics sh<d> be plentifully fed at all times with what
                  
                  is wholesome & proper <beyond> which <nei>ther in quantity nor quality you are no<t> to go; nor suffer them to carry anythin<g> away from the h<ous>e unless they have permission so to do.
               Whatever remains after these purposes are served, and is not necessa<ry> for another day, I would have given to the poor and needy housekeepers in the <neigh>bourhood who may want & would <not> a<pply> for it.
               As we never have suppers, nor sudden calls for extra dinners, it can be <no> difficult matter to ascertain, with certainty to what my expences (agreeably to the <illegible>ing mode of living) may be reduced; an<d> as it is essential I should know it that I <may> govern myself accordingly my desire is that precise and particular pains be ta<ken> to accomplish this. The morning is the proper season for marketing—Le<t> it be a rule therefore to go thither early and knowing your wants, provide accordingly every article of which, and all the expenditures of the day are to be entered in a book as before directed; which book is, the succeeding morning, immediately after I rise from Breakfast (& before the Officers of Government are coming in) to be laid before me that I may see what the expences of the preceeding day has been. The weekly account, as you have been informed before, is to be settled at the end of it, with my Secretary—Mr Dandridge—And as the Provisions for the day will be brought in before Breakfast, they may, when Mrs Washington rises from it, be shewn to her.
               Let the Cellars, and other places of deposit be cleaned out, & put in proper order for the reception & safe keeping of the Provisions of every species which are laid in & the keys therof kept by you, or the Housekeeper and not a single article delivered thence but by one or the other & the purpose known.
               To prevent clashing, in any of the duties which are to be performed by the Steward and Housekeeper, it will be proper for you and Mrs Emmerson to arrange them between you, and aid (rather than counteract or thwart) each other in the duties of your respective functions.
               To add that the yard, around the Houses, the Corners in which dirt collects, &ca should be kept clean, can scarcely be necessary, because health as well as decency requires this. N<or> can it be necessary I hope to guard you against a practice which not only adds to the expence but is productive of other evils—I mean introducing company t<o> your tables.
               
               I mean to be thus particular and exact (and you are informed of <it> beforehand) because my household expences hitherto, have run so much beyond all calculation that I am resolved to discover the cause, which according to my conception, must proceed from on<e> or other of the following—either that I am charged for things that have never been got, at least to the amount, or if got, from their not having been applied to advantage—or lastly, from waste, or being borne off again, after they have been brought into the house; which is not unlikely, as every one seems to have access to them. The first (if it has been practiced) is nothing short of shear roguery; and the others, disreputable to any one who is entrusted with the managemt of the concerns of another; being equally injurious; for it is of little signification to the sufferer, whether he is cheated by the person or persons in whom he places a confidence, or by others through their inattention, & want of care. Nor in my opinion is there any difference in the criminality, as it respects themselves—the trust being equally violated; as the damage which they are employed to guard against is the same.
               In consideration of your performing these services—and in full expectation of your paying particular attention to the Cookery seeing that every thing appertaining to it is conducted in a handsome style, but without waste or extravagence I agree to allow you fifty guineas a year—and if I find myself much benefited by your skill, attention and œconomy, it may be an inducement to me to add something more to it after sufficient & satisfactory proofs shall have appeared of these facts.
               
                  Go: Washington
               
            